In this case order dismissing the case in the lower court was entered on the 5th day of September, 1935. On the 27th day of March, 1936, a motion was filed by an intervenor to vacate the order of dismissal and reinstate the cause.
On the 5th day of March, 1937, the petition or motion of the intervenor, Mayflower Investment Company, was denied. From that order appeal was taken.
The order dismissing the cause was a final judgment and became absolute on the expiration of twenty (20) days subject to review on appeal within six months after the entry of the order, see Sec. 70, Florida Chancery Practice Act. No appeal was entered within the six months period. *Page 71 
When the motion was made to vacate the final order dismissing the cause and to reinstate the cause the Court had lost jurisdiction of the subject matter and of the parties.
The order appealed from is, therefore, affirmed.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.